REPORTED

 IN THE COURT OF SPECIAL APPEALS

              OF MARYLAND

                  No. 1581

           September Term, 2013



                 JAMIL ALI

                      v.

   DEPARTMENT OF PUBLIC SAFETY
     & CORRECTIONAL SERVICES



      Woodward,
      *Hotten,
      Salmon, James P.
         (Senior Judge, Specially Assigned),

                    JJ.


          Opinion by Woodward, J.


     Filed: November 30, 2016

*Michele D. Hotten, J., participated in the
hearing of this case while still an active
member of this Court but did not participate in
either the preparation or adoption of this
opinion.
       Jamil Ali, appellant, was an inmate serving a five-year term of confinement with the

Maryland Division of Correction (“DOC”) for armed robbery and a concurrent five-year

term for use of a handgun in a crime of violence, the latter without the possibility of parole.1

The DOC commitment staff determined that appellant was ineligible for release on

mandatory supervision, because his use of a handgun conviction rendered him ineligible

for parole during his term of confinement. See Md. Code (1999, 2008 Repl. Vol., 2016

Supp.), § 7-501(b) of the Correctional Services Article (“CS”). Appellant disputed the

DOC staff’s determination by filing a Request for Administrative Remedy with the Warden

of the Maryland Correctional Training Center. After the Warden affirmed the DOC staff’s

determination, and the Commissioner of Correction failed to respond to appellant’s appeal,

appellant filed a grievance with the Department of Public Safety and Correctional Services

(“DPSCS”), appellee. DPSCS upheld the determination of the DOC commitment staff.

Appellant then filed a petition for judicial review in the Circuit Court for Washington

County, which affirmed DPSCS’s decision.

       On appeal, appellant presents a single question for our review:

              Does CS § 7-501(b) bar release of a prisoner by application of
              diminution credits when that prisoner will never become eligible for
              parole?

For the reasons set forth below, we answer this question in the affirmative and accordingly,

affirm the judgment of the circuit court.




       1
           Appellant was scheduled to be released from confinement on September 24, 2015.
                                    BACKGROUND

       On May 9, 2011, appellant pled guilty to armed robbery and use of a handgun in the

commission of a crime of violence. The Circuit Court for Baltimore County sentenced

him to ten years, with five years suspended, for the armed robbery charge, and five years

of incarceration for the handgun charge, to run concurrently. By statute, appellant was

ineligible for parole during the five-year handgun sentence. See Md. Code (2002, 2012

Repl. Vol.), § 4-204(c)(1)(ii) of the Criminal Law (I) Article (“CL”) (“The court may not

impose less than the minimum sentence of 5 years and . . . the person is not eligible for

parole in less than 5 years.”). The sentences commenced on September 24, 2010, and had

a maximum expiration date of September 24, 2015. On September 6, 2011, the DOC

commitment staff determined that appellant’s diminution credits could not be applied to

his sentence, which otherwise would have required appellant’s release on mandatory

supervision prior to the end of his term of confinement. The DOC staff based its decision

on appellant’s ineligibility for parole during his five-year term of confinement on the

handgun charge.

       On December 21, 2011, appellant, acting pro se, filed a Request for Administrative

Remedy with the Warden of the Maryland Correctional Training Center, challenging the

DOC commitment staff’s determination that he was ineligible for early release on

mandatory supervision during his term of confinement.            The Warden dismissed

appellant’s Request for Administrative Remedy on January 3, 2012, on the same grounds

as the DOC staff; namely, that, because appellant was ineligible for parole during his term



                                            2
of confinement, he was also not entitled to release on mandatory supervision prior to the

end of such term.

       Appellant filed an administrative appeal with the Commissioner of Correction,

which was received on January 26, 2012. When the Commissioner did not respond to

appellant’s appeal within thirty days,2 appellant filed a grievance with DPSCS’s Inmate

Grievance Office (“IGO”) on March 5, 2012, challenging again the determination of the

DOC commitment staff. On February 6, 2013, Scott Oakley, Executive Director of IGO,

sent appellant a letter on behalf of DPSCS, upholding the DOC staff’s determination.

       On March 13, 2013, appellant, acting pro se, petitioned for judicial review in the

Circuit Court for Washington County. Appellant’s attorney noted his appearance on April

15, 2013. The court held a hearing on August 16, 2013, and issued an oral ruling affirming

the decision of DPSCS. On August 22, 2013, the court entered an order consistent with

its oral ruling.

       On September 12, 2013, appellant filed his application for leave to appeal to this

Court, which we denied on March 21, 2014. On April 8, 2014, appellant filed a motion

for reconsideration of our order denying his application. On May 15, 2014, we issued a

show cause order directing DPSCS to “show cause why [appellant’s] Motion for

Reconsideration and Application for Leave to Appeal should not be granted.” DPSCS

filed a response to our show cause order on September 17, 2014, stating that it “has no



       2
         On May 7, 2012, the Commissioner responded to appellant’s appeal by dismissing
it on the same grounds as stated by the Warden.

                                            3
objection to the granting of the application for leave to appeal.” We granted appellant’s

application for leave to appeal on October 27, 2014.

                                STANDARD OF REVIEW

       In reviewing an administrative decision, “[t]his Court looks through the circuit

court’s decision and evaluates the decision of the agency.” Wilson v. Md. Dep’t of Env’t,

217 Md. App. 271, 283 (2014) (citations and internal quotations omitted). Such review is

limited to deciding “if there is substantial evidence in the record as a whole to support the

agency’s findings and conclusions, and . . . if the administrative decision is premised upon

an erroneous conclusion of law.” John A. v. Bd. of Educ. for Howard Cty., 400 Md. 363,

381 (2007) (citations and internal quotations omitted).

       The Court of Appeals has stated that a court’s review of an agency’s conclusions of

law is de novo. Lawson v. Bowie State Univ., 421 Md. 245, 256 (2011). Although

           [a]n appellate court generally owes no deference to agency decisions
           on pure issues of law, and is free to substitute its judgment for that
           of the agency on such questions . . . [, e]ven with regard to some
           legal issues, a degree of deference should often be accorded the
           position of the administrative agency. We, therefore, ordinarily
           give considerable weight to the administrative agency’s
           interpretation and application of the statute that the agency
           administers. Furthermore, the expertise of the agency in its own
           field of endeavor is entitled to judicial respect.

Mesbahi v. Md. State Bd. of Physicians, 201 Md. App. 315, 330 (2011) (citations and

internal quotations omitted).

                                      DISCUSSION

                          Mandatory Supervision Versus Parole



                                             4
       The Court of Appeals has explained the process by which an inmate is released on

mandatory supervision:

              We begin with a discussion of diminution credits. Diminution
           credits are credits which can be “earned by inmates to reduce the
           lengths of their confinements.” “Assuming an inmate does not
           forfeit diminution credits as the result of a disciplinary hearing, the
           inmate can earn the right to be released on a date much sooner
           than that designated by his or her original term of confinement.”
           Once the inmate accumulates “sufficient credits to earn
           entitlement to release, the inmate is deemed released under
           ‘mandatory supervision.’” Under CS § 7-501(a), mandatory
           supervision is “a conditional release from confinement [granted]
           to an inmate who is serving a term of confinement of more than
           18 months . . . to the jurisdiction of the Division of
           Correction . . . and [who] has served the term or terms, less
           diminution credit[s].”

              There are four types of diminution credits: good-conduct, work
           (or industrial), educational, and special project credits. Good-
           conduct credits, which are the subject of this appeal, are different
           from other diminution credits in that they are deducted “in advance
           from the inmate’s term of confinement, subject to the inmate’s future
           good conduct.”       Prior to October 1, 1992, inmates, upon
           incarceration, were prospectively awarded five days of good-
           conduct credits for each month of their sentence[, regardless of the
           nature of their sentence . . . ].

Stouffer v. Holbrook, 417 Md. 165, 170-71 (2010) (alterations in original) (emphasis

added) (citations omitted).

       By contrast, the Court has characterized parole as follows:

           The Supreme Court has said, “[t]he essence of parole is release from
           prison, before the completion of sentence, on the condition that the
           prisoner abide by certain rules during the balance of the sentence.”
           Our Legislature has defined it as “a conditional release from
           imprisonment,       granted      by    the     Maryland      Parole
           Commission . . . [which] entitles the recipient . . . to leave the
           institution in which he is imprisoned, and to serve the remainder
           of his term outside the confines thereof . . . .” The purpose of

                                             5
           parole is to help individuals reenter society and to alleviate the costs
           to society of keeping an individual in prison. While the executive
           branch, usually through a parole board, is vested with the
           authority to grant parole and implement its purpose, it is the
           legislature that establishes the governing procedures and
           criteria. Thus, parole is a matter of legislative grace, not of
           constitutional right . . . .

Patuxent Inst. Bd. of Review v. Hancock, 329 Md. 556, 573 (1993) (alterations in original)

(emphasis added) (citations omitted).

       In summary, an inmate is released on mandatory supervision automatically as soon

as a sufficient number of diminution credits have been earned, while an inmate is released

on parole only if the Maryland Parole Commission finds the inmate suitable for parole,

after consideration of certain factors set forth in the statute. See CS §§ 7-305, -501.

Those factors include “the circumstances surrounding the crime[,]” “the physical, mental,

and moral qualifications of the inmate[,]” “the progress of the inmate during confinement,”

and the compatibility of the inmate’s release on parole “with the welfare of society.” CS

§ 7-305(1), (2), (3), (6). In general, an inmate is eligible for parole before he or she is

subject to automatic release on mandatory supervision.3

                               Plain Language of the Statute

       The statutory provision at issue in this appeal is CS § 7-501, which provides:


       3
         Logic seems to dictate that an inmate would be eligible for discretionary release
on parole based upon consideration of a variety of factors, only one of which is conduct
during confinement, before an inmate is automatically released on mandatory supervision
based on an accumulation of diminution credits, which are awarded solely for conduct
during confinement. Indeed, the Parole Commission would be superfluous if an inmate
was subject to automatic release on mandatory supervision before the inmate was eligible
for discretionary release on parole.

                                              6
           (a)         In general - Except as provided in subsection (b) of this
                       section, the Division of Correction shall grant a
                       conditional release from confinement to an inmate who:

                 (1)     is serving a term of confinement of more than 18
                         months;

                 (2)     was sentenced on or after July 2, 1970, to the
                         jurisdiction of the Division of Correction; and

                 (3)     has served the term or terms, less diminution
                         credit awarded under Title 3, Subtitle 7 and Title
                         11, Subtitle 5 of this article.

           (b)         Eligibility requirements - An inmate convicted of a violent
                       crime committed on or after October 1, 2009, is not eligible
                       for a conditional release under this section until after the
                       inmate becomes eligible for parole under § 7-301(c) or (d)
                       of this title.

CS § 7-501 (italics in original) (bold emphasis added).

       Section 7-301(c), referenced in Section 7-501(b), governs the determination of an

inmate’s parole eligibility. Section 7-301(c)(1) provides, in relevant part:

           (ii) An inmate who has been sentenced to the Division of Correction
           after being convicted of a violent crime committed on or after
           October 1, 1994, and who has been sentenced to more than one
           term of imprisonment, including a term during which the inmate
           is eligible for parole and a term during which the inmate is not
           eligible for parole, is not eligible for parole until the inmate has
           served the greater of:

                       1. one-half of the inmate’s aggregate sentence for
                          violent crimes;

                       2. one-fourth of the inmate’s total aggregate sentence;
                          or

                       3. a period equal to the term during which the
                          inmate is not eligible for parole.


                                                 7
CS § 7-301(c)(1)(ii) (emphasis added).

       In the case sub judice, appellant was “sentenced to more than one term of

imprisonment, including a term during which the inmate is eligible for parole,”—his five-

year non-suspended armed robbery sentence—“and a term during which the inmate is not

eligible for parole”—his concurrent five-year sentence for his use of a handgun in

committing a violent crime. CS § 7-301(c)(1)(ii); see also CL § 4-204. Thus, under

Section 7-301(c)(1)(ii)(3), appellant was not eligible for parole until he had served his

entire five-year sentence.

       Notwithstanding his ineligibility for parole, appellant argues that Section 7-501(b)

does not bar his release on mandatory supervision4 prior to the end of the five-year term

for the handgun conviction. Specifically, appellant maintains that, because (1) Section 7-

501(b) precludes conditional release “until after” he becomes eligible for parole, and (2)

he will never become eligible for parole until his maximum expiration date, Section 7-

501(b) “does not apply, as the event specified in the law will not occur.” As a result,

according to appellant, his diminution credits must be applied to permit his release on

mandatory supervision prior to the end of his term of confinement.

       DPSCS responds that under the plain meaning of Section 7-501(b), “[i]nmates who

do not become eligible for parole during their terms of confinement can never be released

on mandatory supervision.” According to DPSCS, the purpose of this provision is to



       Under the statute “mandatory supervision” “means a conditional release from
       4

confinement that is granted to an inmate under § 7-501 of this title.” CS § 7-101(g)(1).


                                            8
prevent an inmate convicted of a violent crime from benefitting from a mandatory release

from incarceration prior to the date upon which the Maryland Parole Commission, “in the

exercise of its discretion, could order the inmates released on parole.”

       We agree with DPSCS that the meaning of Section 7-501(b) bars appellant’s release

on mandatory supervision prior to the end of his term of confinement. We shall explain.

       It is clear that appellant does not become eligible for parole until after he has served

five years of incarceration, because under Section 7-301(c)(1)(ii) the greatest period of

confinement that appellant must serve to become parole eligible is the five-year sentence

imposed on the handgun conviction. See CS § 7-301(c)(1)(ii) (stating that an inmate, like

appellant, “is not eligible for parole until the inmate has served the greater of . . . 3. a period

equal to the term during which the inmate is not eligible for parole.”) Appellant’s

maximum term of confinement, however, is also five years, because his two five-year

sentences are concurrent.      Therefore, under the plain language of Section 7-501(b),

appellant cannot be released on mandatory supervision before serving five years of

incarceration, because he does not “become[ ] eligible for parole under § 7-301(c)” “until

after” his maximum term of confinement has been served in its entirety.

       We reject appellant’s argument that Section 7-501(b) does not apply to him because

“he will never become eligible for parole.” The concept of never becoming eligible for

parole includes the concept of not becoming eligible for parole. If we were to agree with

appellant’s interpretation of Section 7-501(b), appellant would be released on mandatory

supervision even though he is not eligible for parole. This result would directly contradict

the language of Section 7-501(b), which prevents inmates who are convicted of a violent

                                                9
crime from becoming eligible for release on mandatory supervision “until after the inmate

becomes eligible for parole.”     In appellant’s case, because his maximum period of

confinement is five years, and he is not eligible for parole during those five years, we hold

that, under the plain meaning of Section 7-501(b), appellant is also not eligible for release

on mandatory supervision during those five years.

                                    Legislative History

                                (A) Fiscal and Policy Note

       Appellant nevertheless, argues that his interpretation of Section 7-501(b) is

supported by the statute’s legislative history. Appellant relies on the Fiscal and Policy

Note (the “Note”) for his contention that the General Assembly, which passed Section 7-

501(b) in 2009, did not intend for Section 7-501(b) to apply to inmates who will never

become eligible for parole during their terms of confinement, because the General

Assembly “was under the impression that application of the statute would be very

infrequent and the resulting increase in incarceration costs would be minor.” See Fiscal

and Policy Note, S.B. 654, at 1 (2009). According to appellant, the purpose of Section 7-

501(b) was to address the rare situation in which pre-1996 offenders (1) earned diminution

credits, (2) were released on parole, (3) committed a new crime, (4) received a new

sentence and a revocation of their parole from the first sentence, and (5) the diminution

credits from the first sentence were applied to the second sentence to allow release on

mandatory supervision prior to parole eligibility on that sentence. Appellant concludes

that Section 7-501(b) “was never intended to apply to the prisoner who will never become

eligible for parole[,]” because such application would “affect hundreds of prisoners in

                                             10
[appellant’s] situation[,]” which would have a substantial fiscal impact.

       DPSCS responds that, because the language of Section 7-501(b) “is clear and

unambiguous,” this Court need not resort to an examination of the legislative history. In

the alternative, DPSCS contends that appellant’s legislative history argument is without

merit, because the General Assembly already corrected the problem of applying pre-parole

diminution credits to a post-parole sentence by enacting Section 3-711, which went into

effect in 1996. According to DPSCS, appellant’s interpretation of Section 7-501(b) would

render Section 3-711 superfluous, thus violating the principle that, when enacting a statute,

the General Assembly has full knowledge as to prior and existing law on the same subject.

       Because the plain language of Sections 7-501(b) and 7-301(c)(1)(ii), when read

together, dictate our result, we need not consider the legislative history behind Section 7-

501(b).   Even if we did consider such history, however, we are not convinced by

appellant’s argument regarding the Note.          The Note is entitled “Violent Crimes-

Conditional Release Under Mandatory Supervision-Limitation” and states at the

beginning: “This bill specifies that an inmate convicted of a violent crime committed on or

after October 1, 2009 is not eligible for a mandatory supervision release resulting from

earned diminution credits until after the inmate becomes eligible for parole.” Fiscal and

Policy Note, S.B. 654, at 1 (2009). The Note goes on to discuss the “Current Law” in the

“Analysis” section. In that section, there is a summary of the current law on diminution

credits and parole eligibility found in CS §§ 3-701 et seq., CS §§ 11-501 et seq., and CS

§§ 7-301 et seq. See id. at 1-3. The Note ends with the following section:



                                             11
            Background: According to the Maryland Parole Commission, in
            calendar 2008, three inmates sentenced to a prison term for a violent
            crime were released on a mandatory supervision release (due to
            diminution credits earned) before serving one-half of their sentence.
            Although the number of such releases tends to vary by year, the
            number tends to be quite small in any given year.

Id. at 3.

        The Note also includes a “Fiscal Summary”: “Because the bill’s provisions would

delay a mandatory supervision release for a small number of inmates annually, it is not

expected to have a measurable impact on State correctional operations or costs.” Id. at 1.

        Contrary to appellant’s contention, the General Assembly closed the pre-1996

offender loophole when it enacted Section 3-711, and nothing in the Note indicates that the

purpose of Section 7-501(b) was to close such loophole. Section 3-711, which was passed

in 1999, provides: “If an inmate is convicted and sentenced to imprisonment for a crime

committed while on parole and the parole is revoked, diminution credits that were awarded

before the inmate’s release on parole may not be applied toward the inmate’s term of

confinement on return to the [DOC].” Thus, under Section 3-711, any diminution credits

earned before release on parole could not be applied upon the inmate’s return to DOC to

the “term of confinement,” which includes the reimposed first sentence and the new second

sentence. See COMAR 12.02.06.01(B)(18)(e).

        Also, although the Background section of the Note refers to the release of three

inmates on mandatory supervision, due to diminution credits earned, when they were

ineligible for parole for not having served one-half of their sentences, nothing in that

section precludes application of the revised statute to prevent appellant’s release while he,


                                             12
too, was ineligible for parole, even if he did not become eligible for parole prior to the end

of his term of confinement.

       Finally, the Note does not detail what the Fiscal Summary considered to be a “small

number of inmates annually,” nor does it quantify a “measurable impact on State

correctional operations or costs.” Fiscal and Policy Note at 1. In his brief, appellant

relies on figures from The Price of Prisons: Maryland, a report by the Vera Institute of

Justice, to argue that DPSCS’s interpretation of Section 7-501(b) would have an enormous

impact on state correctional costs, and thus the General Assembly could not have intended

such interpretation. The General Assembly, however, clearly did not consider the Vera

Institute of Justice report when it debated and passed Section 7-501(b), as the report was

published almost three years after the passage of Section 7-501(b). Accordingly, the Vera

Institute of Justice report is not part of the legislative history of Section 7-501(b) and cannot

be relied upon in any interpretation thereof.        Therefore, the Note does not support

appellant’s view of the legislative history of Section 7-501(b).

                       (B) Department of Legislative Services Report

       Appellant further contends that, if the General Assembly wanted to prevent inmates

ineligible for parole from benefitting from their diminution credits, it would have done so

explicitly, as it has done in other sections of the Correctional Services Article. Appellant

notes that a 2011 Department of Legislative Services (“DLS”) report, Maryland

Diminution Credit System, lists the types of inmates who are ineligible from earning

diminution credits, and that appellant “does not fit into any of these categories.”

According to appellant, the DLS report states that “[a]n inmate serving a sentence that is

                                               13
by statute nonparolable may still earn diminution credits. Nothing in law prohibits the

awarding of diminution credits on a non[-]parolable sentence.”

       DPSCS responds that appellant fails to appreciate the distinction between the

earning and awarding of diminution credits, on the one hand, and the application of such

credits to reduce an inmate’s sentence, on the other hand. According to DPSCS, the DLS

report is correct that an inmate like appellant, who is ineligible for parole, may earn or be

awarded diminution credits; however, such credits cannot be applied to reduce his non-

parolable sentence.

       We disagree with appellant’s contention that, if the General Assembly wanted to

prevent inmates ineligible for parole from benefitting from their diminution credits, it

would have done so explicitly in Section 7-501, because the General Assembly already

provided such restriction in appellant’s case in the “Use of handgun or antique firearm in

commission of crime” statute (“the handgun statute”). See CL § 4-204. We shall explain.

       The handgun statute provides that a person who uses a handgun in the commission

of a crime of violence “shall be sentenced to imprisonment for not less than 5 years and

not exceeding 20 years,”5 and, “except as otherwise provided in § 4-305 of the Correctional

Services Article, the person is not eligible for parole in less than 5 years.” CL § 4-

204(c)(1)(i)-(ii) (emphasis added). The handgun statute was originally passed in 1972,


       5
          CS § 4-305 grants to the Board of Review of the Patuxent Institution the
discretionary authority to grant parole “for a period not exceeding 1 year” to an inmate who
is transferred to the Institution for treatment. CS § 4-305(a). Upon review of an inmate’s
status before expiration of the parole period, the Board of Review “may extend the parole.”
CS § 4-305(c)(2)(ii).

                                             14
after the General Assembly found “an alarming increase in the number of violent crimes

perpetrated in Maryland, and a high percentage of those crimes involve the use of

handguns[.]” York v. State, 56 Md. App. 222, 228 (1983) (internal quotations omitted)

(quoting Art. 27, § 36B(a)(i)), cert. denied, 299 Md. 137 (1984). The stated purpose of

the handgun statute is “to reduce the especially high potential for death or serious injury

that arises when a handgun, as distinguished from some other weapon, is used in a crime

of violence.” Id. at 229. In other words, the General Assembly responded to the high

incidence of the use of handguns in the commission of violent crimes by creating a

mandatory, five-year minimum, non-parolable sentence for inmates who were convicted

of using a handgun in the commission of a violent crime. See CL § 4-204; York, 56 Md.

App. at 228-29.

       To hold that Section 7-501(b) does not apply to appellant, who is mandated by the

handgun statute to serve a minimum five-year, non-parolable sentence, would allow

appellant to be released on mandatory supervision before he serves his mandatory five

years of confinement, thus contravening the clear intent of the handgun statute, as well as

its purpose of discouraging the use of handguns in the first place. See Gwin v. Motor

Vehicle Admin., 385 Md. 440, 462 (2005) (“We accept the presumption that the Legislature

intended that which it enacted and neither statute should be read so as to render the other,

or any portion of it, meaningless, surplusage, superfluous or nugatory.”        (alterations

omitted) (citations and internal quotations omitted)); see also Board of Educ. of Garrett

Cty. v. Lendo, 295 Md. 55, 63 (1982) (“The General Assembly is presumed to have had,



                                            15
and acted with respect to, full knowledge and information as to prior and existing law and

legislation on the subject of the statute and the policy of the prior law.”).

       Also, appellant’s reliance on the 2011 DLS report is misplaced. The 2011 DLS

report is not part of the legislative history of Section 7-501(b), the report having been

written two years after the enactment of that section. Even if we were to consider the 2011

DLS report, the report does not explicitly address whether diminution credits may be

applied to an inmate’s sentence under the handgun statute before the inmate has served his

minimum five-year, non-parolable sentence. Moreover, although the DLS report does

state that an inmate serving a non-parolable sentence may earn or be awarded diminution

credits, we accept DPSCS’s contention that “earning or awarding of credits and the

application of credits are two different things.” See CS § 3-711 (“If an inmate is convicted

and sentenced to imprisonment for a crime committed while on parole and the parole is

revoked, diminution credits that were awarded before the inmate’s release on parole may

not be applied toward the inmate’s term of confinement on return to the Division.”

(emphasis added)).

                                        Rule of Lenity

       Finally, appellant argues that, because Section 7-501(b) is ambiguous, this Court

must apply the rule of lenity. According to appellant, “[t]he rule of lenity is the tiebreaker

here[,]” which “tips the scales in the prisoner’s favor.” DPSCS responds that the rule of

lenity does not apply to this case, because Section 7-501(b) is clear and unambiguous.

       We agree with DPSCS that the rule of lenity has no application in the instant case,

because this Court is “presented with statutory provisions which are unambiguous on their

                                              16
face and a legislative history which gives [ ] no reason to pause over the manner in which

these provisions should be interpreted.” Albernaz v. United States, 450 U.S. 333, 343

(1981); see also Jones v. State, 336 Md. 255, 261 (1994) (“The rule of lenity, however, is

a maxim of statutory construction which serves only as an aid for resolving an ambiguity

and it may not be used to create an ambiguity where none exists.” (citing Albernaz, 450
U.S. at 343)).

       Because the plain language of Section 7-501(b) dictates that appellant is not eligible

for release on mandatory supervision until he becomes eligible for parole, and appellant

did not become eligible for parole until his maximum expiration date, DPSCS did not err

in deciding that appellant’s diminution credits could not be applied to reduce his term of

confinement.

                                         JUDGMENT OF THE CIRCUIT COURT
                                         FOR WASHINGTON COUNTY AFFIRMED;
                                         APPELLANT TO PAY COSTS.




                                             17